Citation Nr: 0310716	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disability.  


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant served on active duty from September 1982 to 
August 1989.  









This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In 
October 1999 the appeal was moved to the VA RO in Reno, 
Nevada.  

In August 1995 the RO granted an increased rating of 20 
percent for the appellant's service-connected right knee 
disability, effective September 1, 1994.  

The RO notified the appellant of that determination by letter 
dated August 9, 1995; she did not file a notice of 
disagreement.  38 C.F.R. §§ 20.200, 20.302(a) (2002).  

In her June 1997 claim for an increased rating the appellant 
raised the issue of service connection for depression.  She 
alleged that her right knee condition had worsened and had 
caused health problems, for which she had been hospitalized 
at a private mental clinic and later treated at a VA Medical 
Center for depression.  

In November 1997 the RO denied service connection for 
depression.  The RO notified the appellant of that 
determination by letter dated November 7, 1997; she did not 
file a notice of disagreement.  38 C.F.R. §§ 20.200, 
20.302(a) (2002).  

Instead, her November 1997 notice of disagreement 
specifically limits her appeal to the denial of an increased 
rating for her service-connected right knee disability.  The 
RO issued a statement of the case in May 1998.  It included 
the issue of service connection for depression as well as the 
issue of an increased rating.  

In October 1998 the appellant submitted a claim, VA Form 21-
4138, for service connection for post traumatic stress 
disorder (PTSD) as secondary to in-service sexual trauma.  
She also filed a claim for an increased rating for service-
connected hypothyroidism.  





In October 1999 the appellant filed her substantive appeal on 
the issue of entitlement an increased rating for her service-
connected right knee disability.  She again raised the issue 
of service connection for PTSD as secondary to in-service 
sexual trauma in 1983.  

In April 2000 the RO denied service connection for PTSD.  The 
RO also denied the increased rating claims for a service-
connected right knee disability and hypothyroidism.  The RO 
notified her of the denial of service connection for PTSD and 
the denial of an increased rating for a service-connected 
right knee disability in a May 2000 supplemental statement of 
the case.  

The RO notified the appellant of the denial an increased 
rating for service-connected hypothyroidism by letter dated 
May 17, 2000.  She did not file a notice of disagreement with 
the denial of service connection for PTSD or the denial of an 
increased rating for service-connected hypothyroidism.  
38 C.F.R. §§ 20.200, 20.20.302(a) (2002).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


In March 2002 the Board undertook additional development on 
the claim of entitlement to a rating in excess of 20 percent 
for a right knee disability, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has been completed.  In 
February 2003 the Board provided notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  The 
appellant did not respond to the notice.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, slip op. at 
__(Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (CAFC) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the March 2002 development the Board 
obtained a report of VA joints examination, which was 
completed in September 2002.  The Board also obtained reports 
of x-ray examinations, which were completed in September 2002 
and October 2002.  This evidence has not been considered by 
the RO and the appellant has not waived initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 200 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

3.  The RO should review the requested 
examination report to ensure it is 
responsive to and in complete compliance 
with the Board's development and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO should adjudicate the issue of 
entitlement to a rating in excess of 20 
percent for a right knee disability.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
May 2000 supplemental statement of the 
case  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


